Citation Nr: 0711606	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a skull 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1971

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  A hearing was held before the undersigned 
Veterans Law Judge in July 2006.  

The claim of service connection for residuals of a skull 
injury has been denied by the RO on previous occasions. The 
issue currently on appeal was originally developed as whether 
new and material evidence had been received to reopen the 
claim.  The RO determined that new and material evidence had 
been received during the course of this appeal, reopened the 
claim, and decided the issue on merits.  The Board agrees 
with the RO's determination to reopen the claim and will 
address the claim on the merits in this decision.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran did 
not sustain a skull injury in service, residuals of a skull 
injury, to include claimed mental disorders such as a bipolar 
disorder or organic brain syndrome, were not present during 
service, a psychosis was not manifest within a year after 
separation from service, and the veteran's current skull 
defect and mental disorders are not related to any incident 
during service.


CONCLUSION OF LAW

Residuals of a skull injury, to include a bipolar disorder 
and/or organic brain syndrome, were not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
has been fully satisfied.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The communications, such as letters from the RO dated in 
February 2001, September 2002, February 2003 and January 2004 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters adequately informed the veteran that it 
was his responsibility to submit all evidence not in the 
possession of the Federal government.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Although the record reflects that the RO has not provided 
notice with respect to the initial-disability-rating and 
effective-date elements of the claim, See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this does not result in 
any prejudice to the veteran.  In light of the denial of the 
claim for service connection, a rating and an effective date 
will not be assigned.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's available 
service medical records and post service treatment records.  
The veteran has had hearing.  Although his Social Security 
Administration records have not been obtained, the Board 
finds that this is not necessary as there is no reason to 
believe that the records, which would date from many years 
after service, would contain contemporaneous evidence of the 
events which occurred during service.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran did not have combat service, 
nor does he claim that he incurred an injury during such 
service.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) (which require the VA to accept lay evidence of 
service incurrence notwithstanding the fact that there is no 
official record of such incurrence) are not applicable to the 
present appeal.  Nevertheless, the Board must still consider 
and weigh all lay evidence along with the other evidence 
which is of record.  See 38 C.F.R. §§ 3.103(d), 3.303(a).

The veteran contends that he sustained a head injury in 
service in 1971 when he was assaulted.  He asserts that a 
service medical record which indicates that he was treated 
for a drug overdose was incorrect, and that he was actually 
suffering from the effects of the head injury.  He argues 
that the fact that a skull x-ray was taken during the 
treatment process demonstrates that there was reason to 
believe that he had sustained a head injury.  He further 
arguments that in the records it was noted that urinalysis 
was unremarkable, and that this proves that he was not under 
the influence of drugs at that time.  The veteran further 
contends that the skull injury which he alleges occurred in 
service resulted in mental disorders which were diagnosed 
after service such as a bipolar disorder and organic brain 
syndrome.  The veteran presented testimony to this effect 
during the hearing held in July 2006.  The veteran has also 
presented a letter from his brother dated in October 2002 
which is to the effect that the brother recalled that the 
veteran sustained an eye injury around April or May 1971, and 
that he felt a dent in the skull above the right eye, and the 
color was black.

Significantly, however, the veteran's service medical records 
do not contain any references to a skull injury or a mental 
disorder such as bipolar disorder or organic brain syndrome.  
A service medical record dated August 25, 1972, reflects that 
the veteran was treated for a diagnosis of drug ingestion.  
It was noted that he had previously been placed in isolation 
for disciplinary action.  He had apparently taken some 
medication and was found in a "semicoma" with a needle mark 
in the right forearm.  On physical examination, a needle mark 
in the right forearm was again noted.  The veteran was alert 
and oriented but denied taking medications.  A skull X-ray 
was taken, but was not in the chart.  Blood tests such as a 
white blood cell count were conducted, and a urinalysis was 
unremarkable.  The veteran was admitted for observation, and 
was later discharged.  There was no mention of any head 
injury.  The Board notes that the only abnormal examination 
finding was the needle mark which is consistent with drug use 
rather than with a head injury.  The fact that a urinalysis 
was unremarkable does not prove that the veteran was not 
using drugs as it appears that this was a routine urinalysis 
for ruling out infection and blood in the urine, rather than 
a drug screen.  Similarly, the fact that a head x-ray was 
taken is not, by itself, enough to demonstrate that a head 
injury had occurred.  

The report of a medical examination conducted for the purpose 
of separation from service in November 1971 is likewise 
negative for any references to a head injury.  On clinical 
evaluation, it was noted that his head, face, neck and scalp 
were normal.  

The Board notes that the veteran has argued that the claimed 
head injury in service resulted in him having disciplinary 
problems.  However, it was well documented that such problems 
began prior to August 23, 1971 (when the veteran was found in 
a "semicoma").  In this regard, a neuropsychiatic 
examination report dated August 17, 1971, reflects that the 
veteran was seen after being sentenced to four months for 
violation of articles 86, 95, and 134.  It was noted that he 
had been in repeated trouble since returning from Vietnam.  
It was further noted that he was "obviously not very 
trustworthy as an historian" and "seems to have 
deliberately falsified information" on a screening 
questionnaire.  On mental examination, he was hostile and 
mildly disrespectful.  The impression was angry young man 
with immature and impulsive traits, no formal psychiatric 
diagnosis.  It was noted that with his present attitude he 
was potential trouble maker.  Thus, the bad behavior in 
service predated the record showing the semicoma state and 
cannot be said to somehow prove the occurrence of a head 
injury.  

With respect to post-service records, the Board notes that 
there is no evidence of a chronic disorder such as a 
psychosis within a year after separation from service.  The 
veteran filed a claim for disability compensation in January 
1972; however, the claimed disabilities only included a right 
ear drum disorder and residuals of a right leg injury.  There 
was no mention of the severe head injury residuals which the 
veteran now claims were present ever since service.  The 
report of a VA examination conducted in April 1972 is also 
negative for references to the claimed head injury.  On 
evaluation of the nervous system, it was noted that he had 
been evaluated for being hostile and angry in August 1971, 
but there was no mention of a head injury.  

The veteran did not raise a claim for any head injury until 
March 1979 at which time he reported having a skull 
concussion on the right eyebrow about 1970 or 1971.  The 
Board notes that this was filed over seven years after 
separation from service, and long after the expiration of the 
one year presumptive period.  

The earliest post-service medical records containing 
references to any type of mental disorder are from many years 
after service.  A VA hospital report dated in September 1994 
reflects that the diagnosis was bipolar disorder, mixed.  It 
was noted that he had previously had many other admissions, 
and had been given a diagnosis of schizophrenia on the last 
admission two years ago.  There was no mention of the 
psychiatric problems being attributable to any head injury or 
that any of the symptoms dated back to his period of service.

The Board concludes that the preponderance of the evidence 
shows that the veteran did not sustain a skull injury in 
service.  As was noted above, the evidence which is of record 
includes numerous service medical treatment records which are 
negative for complaints, findings, or diagnoses of a skull or 
head injury.  The Board has considered the veteran's 
statements of having been injured in service along with the 
lay statement he has submitted.  However, after considering 
all of the evidence of record, the Board finds that the 
histories given by the veteran when seeking disability 
compensation many years after service have far less probative 
value than the actual service medical treatment records.  

Regarding the lay statement, the Board notes that the 
veteran's brother did not claim to have been present when the 
claimed in-service injury occurred.  In addition, the time 
period specified by the bother does not match the time when 
the veteran alleged the injury occurred.  Therefore, those 
statements have little probative value when considering 
whether an injury occurred in service.  

The Board also notes that there is no credible evidence of 
continuity of symptomatology.  Although the veteran has 
indicated continuing complaints since service and is 
competent to make such observations, this account is 
contradicted by the service medical records themselves which 
show no complaints, by the lack of post service treatment 
records for many years after service.  Again, the Board is of 
the opinion that the contemporaneous records have higher 
probative value than the statements made later in support of 
a claim for monetary benefits.  

The veteran has presented an CT scan report dated in June 
2002 which indicates that there was a mild indentation of the 
anterior wall of the right frontal sinus which was likely due 
to old trauma.  The veteran also presented a statement from a 
VA physician dated in July 2002 which stated that the veteran 
reported that he had behavioral problems which started after 
his exposure to severe head trauma that caused a dent in the 
frontal part of his skull close to the frontal lobe of his 
brain.  Based on that history, the examiner stated that there 
was a reasonable degree of medical/psychiatric certainty that 
the veteran was suffering from organic  brain syndrome 
related to the previous trauma.  The Board notes that the 
opinion is based on the assumption that the veteran actually 
did injure his head in service, and that any behavior 
problems started after such an injury.  The Board has 
rejected those conclusions.  Therefore, the opinion provides 
no support for the claim.  An opinion based on an inaccurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet. App. 200 (1994).  See also Grover v. West, 12 
Vet. App. 109 (1999) (holding that due to the lack of service 
medical evidence indicating a fracture suffered during 
service, any post-service medical reference to a fractured 
foot suffered by the veteran in 1975, without review of his 
service medical records, could not be considered competent 
evidence).  It is the responsibility of the Board to make a 
judgment as to the weighing of the evidence regarding whether 
or not an injury occurred in service.  That is not a medical 
question, but a factual determination.  For reasons explained 
above, the Board has resolved that question against the 
veteran's claim.    

To establish service connection for an injury, a veteran must 
be injured while he was in service.  See Cahall v. Brown, 7 
Vet. App. 232 (1994).  In light of the lack of medical 
evidence showing complaints, findings or a diagnosis in 
service, the lack of any evidence of treatment for a mental 
disorder until years after service, the Board finds that the 
veteran did not injure his head during service.  The Board 
further finds that residuals of a skull injury, to include 
mental disorders, were not present during service, were not 
manifest within a year after separation from service, and are 
not shown to be related to any incident during service.  
Accordingly, the Board concludes that residual of a skull 
injury were not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been incurred in 
service.


ORDER

Service connection for residuals of a skull injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


